DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-8, 15, 18, 20-24 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2021/0297199 A1) in view of Cheng et al. (US 2020/0322024 A1).

Miao discloses method for NACK time-frequency resources being signaled in the SCI with the following features: regarding claim 1, a method for wireless communications, comprising: receiving, over a sidelink from a first user equipment (UE) at a second UE, sidelink control information, wherein the sidelink control information comprises a first indication of a first reservation of a first set of resources to be used by the second UE for receiving a first data transmission from the first UE, and wherein the sidelink control information further comprises a second indication of a second reservation of a second set of resources to be used by the second UE for transmitting a second data transmission from the second UE, wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE; receiving, from the first UE at the second UE and after receiving the sidelink control information, the first data transmission over the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE; and transmitting, from the second UE, the second data transmission using the second set of resources based at least in part on the second reservation indicated in the sidelink control information from the first UE (Fig. 13, shows another flow diagram illustrating a method for facilitating HARQ, according to various embodiments, see teachings in [0145-0148 & 0185] summarized as “a method for wireless communications, comprising: receiving, over a sidelink from a first user equipment (UE) at a second UE, sidelink control information (i.e. UEs 1310, 1320, and 1330 may wirelessly communicate, the UE1320 (second UE) receives sidelink control information over sidelink from the UE 1310 (first UE) [0145-0146]), wherein the sidelink control information comprises a first indication of a first reservation of a first set of resources to be used by the second UE for receiving a first data transmission from the first UE, and wherein the sidelink control information further comprises a second indication of a second reservation of a second set of resources to be used by the second UE for transmitting a second data transmission from the second UE (i.e. SCI message may be a control message comprising a first message including resource allocation information for NACK messages, including time and frequencies domain information, for example, indicating which time slots, resource blocks, and symbols are to be used for NACK feedback messages to be sent by the second UE (UE 1320), and, further the SCI message may include second information indicating a maximum amount or limit as to how many repetitions or retransmissions of the NACK feedback messages may be sent, or the maximum amount of times the NACK feedback message should be resent in response to failed decoding of a particular PSSCH message and the SCI message may also signal or indicate second set of resources including orthogonal frequency division multiplex (OFDM) symbols to be used for NACK messages [0146]), wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. the second data transmission from the second UE 1320 is a chained transmission as for sidelink communications, between device-to-device, includes NACK feedback and based on hybrid automatic retransmission (HARQ) [0145]), receiving, from the first UE at the second UE and after receiving the sidelink control information, the first data transmission over the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE (i.e. NACK feedback message indicates that the transmitted PSSCH message, from the fist UE 1310, was not successfully decoded by the second UE 1320, and the NACK feedback message may be sent using one or more allocated resource in SCI message sent by the first UE 1310 [0146-0147]), and transmitting, from the second UE, the second data transmission using the second set of resources based at least in part on the second reservation indicated in the sidelink control information from the first UE (i.e. the second UE 1320 transmitting the second NACK, based on HARQ scheme of repetitions or retransmissions of the NACK feedback messages, using the second set of resources including orthogonal frequency division multiplex (OFDM) symbols indicated in the SCI from the first UE1310 [0146])”).
Miao is short of expressly teaching “receiving, from the first UE at the second UE and after receiving the sidelink control information, the first data transmission over the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE”.
Miao does not expressly disclose the following features: regarding claim 4, wherein the sidelink control information comprises a sidelink control information message; regarding claim 5, wherein the sidelink control information comprises a first sidelink control information message associated with the first reservation and a second sidelink control information message associated with the second reservation; regarding claim 6, wherein the first sidelink control information message and the second sidelink control information message comprise stage one sidelink control information messages; regarding claim 7, wherein the second sidelink control information message comprises an identifier that identifies the second UE, a receiving UE of the second data transmission, or both; regarding claim 8, wherein transmitting the second data transmission comprises: transmitting the second data transmission to the first UE.
	Cheng et al. disclose a method for sidelink channel state information acquisition with the following features: regarding claim 1, receiving, from the first UE at the second UE and after receiving the sidelink control information, the first data transmission over the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure [0089-0100] summarized as “receiving, from the first UE at the second UE and after receiving the sidelink control information, the first data transmission over the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE (i.e. UE 302 (second UE) and UE 304 (first UE) may have established unicast SL linkage [0089], 
the second UE 302 may receive an SL RS configuration from the first UE 304 via PC5-RRC), the second UE 302 may receive the first SCI format from UE 304 via a PSCCH, wherein the first SCI format may include resource allocation information (data) of the second SCI format), UE 302 may receive the second SCI format (data) from UE 304 via a PSCCH, wherein the second SCI format may include a CSI request field and a source ID field that corresponding to UE 304), UE 302 may generate a CSI and transmit the CSI report to the UE 304), and UE 302 may transmit the second CSI report to UE 304 may be scheduled by the third SCI format [0089-0095 & 0100])”).
Cheng et al. also disclose the following features: Cheng et al. also disclose the following features: regarding claim 4, wherein the sidelink control information comprises a sidelink control information message (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure, see teachings in [0037-0038] summarized as “the UE 302 may obtain resource allocation information of the second SCI format information from the TX UE 304, wherein UE 304 transmitting a SCI message in a SCI format may also be referred to as a TX UE”); regarding claim 5, wherein the sidelink control information comprises a first sidelink control information message associated with the first reservation and a second sidelink control information message associated with the second reservation (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure, see teachings in [0038 & 0089-0099] summarized as “the first SCI format 312, and the second SCI format 312 may have associated resource allocation wherein each resource allocation information is different from the other”); regarding claim 6, wherein the first sidelink control information message and the second sidelink control information message comprise stage one sidelink control information messages (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure, see teachings in [0038 & 0089-0099] summarized as “two-stage SCI framework may include a first SCI format and a second SCI format transmitted between two or more UEs, the second SCI format comprises the information provided in the first SCI format”); regarding claim 7, wherein the second sidelink control information message comprises an identifier that identifies the second UE, a receiving UE of the second data transmission, or both (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure, see teachings in [0038 & 0089-0100] summarized as “the second SCI format may include a source ID field that indicates source ID information of the UE 302”); regarding claim 8, wherein transmitting the second data transmission comprises: transmitting the second data transmission to the first UE (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure, see teachings in [0038 & 0089-0099] summarized as “the first UE 302 may transmit the second data transmission of the CSI report to the first UE scheduled by the third SCI format 316”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miao by using the features as taught by Cheng et al. in order to provide a more effective and efficient system that is capable of receiving, from the first UE at the second UE and after receiving the sidelink control information, the first data transmission over the first set of resources, and second UE transmitting second data to the first UE. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 15:
Miao discloses method for NACK time-frequency resources being signaled in the SCI with the following features: regarding claim 15, a method for wireless communications, comprising: transmitting, over a sidelink from a first user equipment (UE) to a second UE, sidelink control information, wherein the sidelink control information comprises a first indication of a first reservation of a first set of resources to be used by the first UE for transmitting a first data transmission from the first UE to the second UE, and wherein the sidelink control information further comprises a second indication of a second reservation of a second set of resources to be used by the second UE for transmitting a second data transmission from the second UE, wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE; and transmitting, from the first UE to the second UE and after transmitting the sidelink control information, the first data transmission using the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE (Fig. 13, shows another flow diagram illustrating a method for facilitating HARQ, according to various embodiments, see teachings in [0145-0148 & 0185] summarized as “a method for wireless communications, comprising: transmitting, over a sidelink from a first user equipment (UE) to a second UE, sidelink control information (i.e. UEs 1310, 1320, and 1330 may wirelessly communicate, the UE1320 (second UE) receives sidelink control information over sidelink from the UE 1310 (first UE) [0145-0146]), wherein the sidelink control information comprises a first indication of a first reservation of a first set of resources to be used by the first UE for transmitting a first data transmission from the first UE to the second UE, and wherein the sidelink control information further comprises a second indication of a second reservation of a second set of resources to be used by the second UE for transmitting a second data transmission from the second UE (i.e. SCI message may be a control message comprising a first message including resource allocation information for NACK messages, including time and frequencies domain information, for example, indicating which time slots, resource blocks, and symbols are to be used for NACK feedback messages to be sent by the second UE (UE 1320), and, further the SCI message may include second information indicating a maximum amount or limit as to how many repetitions or retransmissions of the NACK feedback messages may be sent, or the maximum amount of times the NACK feedback message should be resent in response to failed decoding of a particular PSSCH message and the SCI message may also signal or indicate second set of resources including orthogonal frequency division multiplex (OFDM) symbols to be used for NACK messages [0146]), wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. the second data transmission from the second UE 1320 is a chained transmission as for sidelink communications, between device-to-device, includes NACK feedback and based on hybrid automatic retransmission (HARQ) [0145]), and transmitting, from the first UE to the second UE and after transmitting the sidelink control information, the first data transmission using the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE (i.e. NACK feedback message indicates that the transmitted PSSCH message, from the fist UE 1310, was not successfully decoded by the second UE 1320, and the NACK feedback message may be sent using one or more allocated resource in SCI message sent by the first UE, and the second UE 1320 transmitting the second NACK, based on HARQ scheme of repetitions or retransmissions of the NACK feedback messages, using the second set of resources including orthogonal frequency division multiplex (OFDM) symbols indicated in the SCI from the first UE1310 [0146-0147])”).
Miao is short of expressly teaching “transmitting, from the first UE to the second UE and after transmitting the sidelink control information, the first data transmission using the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE”.
Miao does not expressly disclose the following features: regarding claim 18, further comprising: transmitting updated sidelink control information that indicates a modification to the second reservation of the second set of resources for the second data transmission; regarding claim 20, wherein the sidelink control information comprises a sidelink control information message; regarding claim 21, wherein the sidelink control information comprises a first sidelink control information message associated with the first reservation and a second sidelink control information message associated with the second reservation; regarding claim 22, wherein the first sidelink control information message and the second sidelink control information message comprise stage one sidelink control information messages; regarding claim 23, wherein the second sidelink control information message comprises an identifier that identifies the second UE, a receiving UE of the second data transmission, or both; regarding claim 24, further comprising: receiving, from the second UE, the second data transmission over the second set of resources.
	Cheng et al. disclose a method for sidelink channel state information acquisition with the following features: regarding claim 15, transmitting, from the first UE to the second UE and after transmitting the sidelink control information, the first data transmission using the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure [0089-0100] summarized as “transmitting, from the first UE to the second UE and after transmitting the sidelink control information, the first data transmission using the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE (i.e. UE 302 (second UE) and UE 304 (first UE) may have established unicast SL linkage, the second UE 302 may receive an SL RS configuration from the first UE 304 via PC5-RRC), the second UE 302 may receive the first SCI format from UE 304 via a PSCCH, wherein the first SCI format may include resource allocation information (data) of the second SCI format), UE 302 may receive the second SCI format (data) from UE 304 via a PSCCH, wherein the second SCI format may include a CSI request field and a source ID field that corresponding to UE 304), UE 302 may generate a CSI and transmit the CSI report to the UE 304), and UE 302 may transmit the second CSI report to UE 304 may be scheduled by the third SCI format [0089-0095 & 0100])”).
Cheng et al. also disclose the following features: regarding claim 18, further comprising: transmitting updated sidelink control information that indicates a modification to the second reservation of the second set of resources for the second data transmission (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure, see teachings in [0038 & 0089-0099] summarized as “the first SCI format 312, and the second SCI format 312 transmitted to second UE 302, wherein the first SCI format and the second SCI format may have two different SCI formats, and the UE 302 may obtain resource allocation information of the second SCI format may include a modified source ID field”); regarding claim 20, wherein the sidelink control information comprises a sidelink control information message (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure, see teachings in [0037-0038] summarized as “the UE 302 may obtain resource allocation information of the second SCI format information from the TX UE 304, wherein UE 304 transmitting a SCI message in a SCI format may also be referred to as a TX UE”); regarding claim 21, wherein the sidelink control information comprises a first sidelink control information message associated with the first reservation and a second sidelink control information message associated with the second reservation (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure, see teachings in [0038 & 0089-0099] summarized as “the first SCI format 312, and the second SCI format 312 may have associated resource allocation wherein each resource allocation information is different from the other”); regarding claim 22, wherein the first sidelink control information message and the second sidelink control information message comprise stage one sidelink control information messages (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure, see teachings in [0038 & 0089-0099] summarized as “two-stage SCI framework may include a first SCI format and a second SCI format transmitted between two or more UEs, the second SCI format comprises the information provided in the first SCI format”); regarding claim 23, wherein the second sidelink control information message comprises an identifier that identifies the second UE, a receiving UE of the second data transmission, or both (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure, see teachings in [0038 & 0089-0100] summarized as “the second SCI format may include a source ID field that indicates source ID information of the UE 302”); regarding claim 24, further comprising: receiving, from the second UE, the second data transmission over the second set of resources (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure, see teachings in [0038 & 0089-0099] summarized as “the first UE 302 may transmit the second data transmission of the CSI report to the first UE scheduled by the third SCI format 316”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miao by using the features as taught by Cheng et al. in order to provide a more effective and efficient system that is capable of receiving, from the first UE at the second UE and after receiving the sidelink control information, the first data transmission over the first set of resources, and second UE transmitting second data to the first UE. The motivation of using these functions is that it is more cost effective and dynamic. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 29:
Miao discloses method for NACK time-frequency resources being signaled in the SCI with the following features: regarding claim 29, an apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, over a sidelink from a first user equipment (UE) at a second UE, sidelink control information, wherein the sidelink control information comprises a first indication of a first reservation of a first set of resources to be used by the second UE for receiving a first data transmission from the first UE, and wherein the sidelink control information further comprises a second indication of a second reservation of a second set of resources to be used by the second UE for transmitting a second data transmission from the second UE, wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE; receive, from the first UE at the second UE and after receiving the sidelink control information, the first data transmission over the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE; and Page 6 of 16Application. No. 16/671,409PATENTtransmit, from the second UE, the second data transmission using the second set of resources based at least in part on the second reservation indicated in the sidelink control information from the first UE (Fig. 13, shows another flow diagram illustrating a method for facilitating HARQ, according to various embodiments, see teachings in [0135 &0139, 0145-0148 & 0185] summarized as “an apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (i.e. a block diagram illustrating components, according to some example embodiments, able to read instructions from a machine-readable or computer-readable medium (e.g., a non-transitory machine-readable storage medium) and perform any one or more of the methodologies discussed herein, Instructions 1050 may include software, a program, an application, an applet, an app, or other executable code for causing at least any of the processors 1010 (fig. 10) to perform any one or more of the methodologies [0135 &0139]), receive, over a sidelink from a first user equipment (UE) at a second UE, sidelink control information (i.e. UEs 1310, 1320, and 1330 may wirelessly communicate, the UE1320 (second UE) receives sidelink control information over sidelink from the UE 1310 (first UE) [0145-0146]), wherein the sidelink control information comprises a first indication of a first reservation of a first set of resources to be used by the second UE for receiving a first data transmission from the first UE, and wherein the sidelink control information further comprises a second indication of a second reservation of a second set of resources to be used by the second UE for transmitting a second data transmission from the second UE (i.e. SCI message may be a control message comprising a first message including resource allocation information for NACK messages, including time and frequencies domain information, for example, indicating which time slots, resource blocks, and symbols are to be used for NACK feedback messages to be sent by the second UE (UE 1320), and, further the SCI message may include second information indicating a maximum amount or limit as to how many repetitions or retransmissions of the NACK feedback messages may be sent, or the maximum amount of times the NACK feedback message should be resent in response to failed decoding of a particular PSSCH message and the SCI message may also signal or indicate second set of resources including orthogonal frequency division multiplex (OFDM) symbols to be used for NACK messages [0146]), wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. the second data transmission from the second UE 1320 is a chained transmission as for sidelink communications, between device-to-device, includes NACK feedback and based on hybrid automatic retransmission (HARQ) [0145]), receive, from the first UE at the second UE and after receiving the sidelink control information, the first data transmission over the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE (i.e. NACK feedback message indicates that the transmitted PSSCH message, from the fist UE 1310, was not successfully decoded by the second UE 1320, and the NACK feedback message may be sent using one or more allocated resource in SCI message sent by the first UE 1310 [0146-0147]), and Page 6 of 16Application. No. 16/671,409PATENTtransmit, from the second UE, the second data transmission using the second set of resources based at least in part on the second reservation indicated in the sidelink control information from the first UE (i.e. the second UE 1320 transmitting the second NACK, based on HARQ scheme of repetitions or retransmissions of the NACK feedback messages, using the second set of resources including orthogonal frequency division multiplex (OFDM) symbols indicated in the SCI from the first UE1310 [0146])”).
Miao is short of expressly teaching “receive, from the first UE at the second UE and after receiving the sidelink control information, the first data transmission over the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE”.
	Cheng et al. disclose a method for sidelink channel state information acquisition with the following features: regarding claim 29, receive, from the first UE at the second UE and after receiving the sidelink control information, the first data transmission over the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure [0089-0100] summarized as “receive, from the first UE at the second UE and after receiving the sidelink control information, the first data transmission over the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE (i.e. UE 302 (second UE) and UE 304 (first UE) may have established unicast SL linkage, the second UE 302 may receive an SL RS configuration from the first UE 304 via PC5-RRC), the second UE 302 may receive the first SCI format from UE 304 via a PSCCH, wherein the first SCI format may include resource allocation information (data) of the second SCI format), UE 302 may receive the second SCI format (data) from UE 304 via a PSCCH, wherein the second SCI format may include a CSI request field and a source ID field that corresponding to UE 304), UE 302 may generate a CSI and transmit the CSI report to the UE 304), and UE 302 may transmit the second CSI report to UE 304 may be scheduled by the third SCI format [0089-0095 & 0100])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miao by using the features as taught by Cheng et al. in order to provide a more effective and efficient system that is capable of receiving, from the first UE at the second UE and after receiving the sidelink control information, the first data transmission over the first set of resources, and second UE transmitting second data to the first UE. The motivation of using these functions is that it is more cost effective and dynamic. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 30:
Miao discloses method for NACK time-frequency resources being signaled in the SCI with the following features: regarding claim 30, an apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit, over a sidelink from a first user equipment (UE) to a second UE, sidelink control information, wherein the sidelink control information comprises a first indication of a first reservation of a first set of resources to be used by the first UE for transmitting a first data transmission from the first UE to the second UE, and wherein the sidelink control information further comprises a second indication of a second reservation of a second set of resources to be used by the second UE for transmitting a second data transmission from the second UE, wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE; and transmit, from the first UE to the second UE and after transmitting the sidelink control information, the first data transmission using the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE (Fig. 13, shows another flow diagram illustrating a method for facilitating HARQ, according to various embodiments, see teachings in [0135 &0139, 0145-0148 & 0185] summarized as “an apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (i.e. a block diagram illustrating components, according to some example embodiments, able to read instructions from a machine-readable or computer-readable medium (e.g., a non-transitory machine-readable storage medium) and perform any one or more of the methodologies discussed herein, Instructions 1050 may include software, a program, an application, an applet, an app, or other executable code for causing at least any of the processors 1010 (fig. 10) to perform any one or more of the methodologies [0135 &0139]), transmit, over a sidelink from a first user equipment (UE) to a second UE, sidelink control information (i.e. UEs 1310, 1320, and 1330 may wirelessly communicate, the UE1320 (second UE) receives sidelink control information over sidelink from the UE 1310 (first UE) [0145-0146]), wherein the sidelink control information comprises a first indication of a first reservation of a first set of resources to be used by the first UE for transmitting a first data transmission from the first UE to the second UE, and wherein the sidelink control information further comprises a second indication of a second reservation of a second set of resources to be used by the second UE for transmitting a second data transmission from the second UE (i.e. SCI message may be a control message comprising a first message including resource allocation information for NACK messages, including time and frequencies domain information, for example, indicating which time slots, resource blocks, and symbols are to be used for NACK feedback messages to be sent by the second UE (UE 1320), and, further the SCI message may include second information indicating a maximum amount or limit as to how many repetitions or retransmissions of the NACK feedback messages may be sent, or the maximum amount of times the NACK feedback message should be resent in response to failed decoding of a particular PSSCH message and the SCI message may also signal or indicate second set of resources including orthogonal frequency division multiplex (OFDM) symbols to be used for NACK messages [0146]), wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. the second data transmission from the second UE 1320 is a chained transmission as for sidelink communications, between device-to-device, includes NACK feedback and based on hybrid automatic retransmission (HARQ) [0145]), and transmit, from the first UE to the second UE and after transmitting the sidelink control information, the first data transmission using the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE (i.e. NACK feedback message indicates that the transmitted PSSCH message, from the fist UE 1310, was not successfully decoded by the second UE 1320, and the NACK feedback message may be sent using one or more allocated resource in SCI message sent by the first UE, and the second UE 1320 transmitting the second NACK, based on HARQ scheme of repetitions or retransmissions of the NACK feedback messages, using the second set of resources including orthogonal frequency division multiplex (OFDM) symbols indicated in the SCI from the first UE1310 [0146-0147])”).
Miao is short of expressly teaching “transmit, from the first UE to the second UE and after transmitting the sidelink control information, the first data transmission using the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE”.
	Cheng et al. disclose Cheng et al. disclose a method for sidelink channel state information acquisition with the following features: regarding claim 30, transmit, from the first UE to the second UE and after transmitting the sidelink control information, the first data transmission using the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure [0089-0100] summarized as “transmit, from the first UE to the second UE and after transmitting the sidelink control information, the first data transmission using the first set of resources based at least in part on the first reservation indicated in the sidelink control information from the first UE (i.e. UE 302 (second UE) and UE 304 (first UE) may have established unicast SL linkage, the second UE 302 may receive an SL RS configuration from the first UE 304 via PC5-RRC), the second UE 302 may receive the first SCI format from UE 304 via a PSCCH, wherein the first SCI format may include resource allocation information (data) of the second SCI format), UE 302 may receive the second SCI format (data) from UE 304 via a PSCCH, wherein the second SCI format may include a CSI request field and a source ID field that corresponding to UE 304), UE 302 may generate a CSI and transmit the CSI report to the UE 304), and UE 302 may transmit the second CSI report to UE 304 may be scheduled by the third SCI format [0089-0095 & 0100])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miao by using the features as taught by Cheng et al. in order to provide a more effective and efficient system that is capable of receiving, from the first UE at the second UE and after receiving the sidelink control information, the first data transmission over the first set of resources, and second UE transmitting second data to the first UE. The motivation of using these functions is that it is more cost effective and dynamic. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2021/0297199 A1) in view of Cheng et al. (US 2020/0322024 A1) as applied to claims 1 and 15 above, and further in view of Xu et al. (US 2020/0029353 A1).

Miao and Cheng et al. disclose the claimed limitations as described in paragraph 6 above. Miao and Cheng et al. do not expressly disclose the following features: regarding claim 3, further comprising: receiving subsequent sidelink control information that voids any previously transmitted sidelink control information with a same identifier as the subsequent sidelink control information; regarding claim 19, further comprising: transmitting subsequent sidelink control information that voids any previously transmitted sidelink control information with a same identifier as the subsequent sidelink control information.
Xu et al. disclose a resource request method and system with the following features: regarding claim 3, further comprising: receiving subsequent sidelink control information that voids any previously transmitted sidelink control information with a same identifier as the subsequent sidelink control information (Fig. 3, a flowchart of a resource request method according to an embodiment of the present invention, see teachings in [0147-0153] summarized as “an existing SCI format is reused as values of some fields in an SCI format 0 are set to special values, for example, a value of an original field, in the SCI format 0, that has a length of 1 bit and that is used to indicate frequency hopping is set to 0 or 1, values of all bits corresponding to an original field that is used to indicate resource block assignment and that is in the SCI format 0 are set to 0 or 1, and new fields are used to replace the currently existing fields, so that updated SCI may include one or more types of the following information and the SCI is having same identifier”); regarding claim 19, further comprising: transmitting subsequent sidelink control information that voids any previously transmitted sidelink control information with a same identifier as the subsequent sidelink control information (Fig. 3, a flowchart of a resource request method according to an embodiment of the present invention, see teachings in [0147-0153] summarized as “an existing SCI format is reused as values of some fields in an SCI format 0 are set to special values, for example, a value of an original field, in the SCI format 0, that has a length of 1 bit and that is used to indicate frequency hopping is set to 0 or 1, values of all bits corresponding to an original field that is used to indicate resource block assignment and that is in the SCI format 0 are set to 0 or 1, and new fields are used to replace the currently existing fields, so that updated SCI may include one or more types of the following information and the SCI is having same identifier”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miao with Cheng et al. by using the features as taught by Xu et al. in order to provide a more effective and efficient system that is capable receiving subsequent sidelink control information that voids any previously transmitted SCI. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2021/0297199 A1) in view of Cheng et al. (US 2020/0322024 A1) as applied to claim 1 above, and further in view of Wang et al. (US 2020/0366427 A1).

Miao with Cheng et al. disclose the claimed limitations as described in paragraph 6 above. Miao with Cheng et al. do not expressly disclose the following features: regarding claim 9, wherein transmitting the second data transmission comprises: transmitting the second data transmission to a third UE that is associated with the first UE.
Wang et al. disclose a method of facilitating a group hybrid automatic repeat request procedure for sidelink with the following features: regarding claim 9, wherein transmitting the second data transmission comprises: transmitting the second data transmission to a third UE that is associated with the first UE (Fig. 4, illustrates an example, non-limiting, system that facilitates a group hybrid automatic repeat request procedure in accordance with one or more embodiments described herein, see teachings in [0056-0059 & claims 18-19] summarized as “receiving a data packet from a second user equipment, wherein the data packet comprises sidelink control information, and transmitting the data packet to a third user equipment, wherein transmitting the data packet to the third user equipment comprises: retransmitting the sidelink control information via a physical shared control channel at a first resource defined by the sidelink control information, and transmitting the data packet on a physical shared sidelink control channel via a second resource defined by the sidelink control information”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miao with Cheng et al. by using the features as taught by Wang et al. in order to provide a more effective and efficient system that is capable of transmitting the second data transmission to a third UE that is associated with the first UE. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2021/0297199 A1) in view of Cheng et al. (US 2020/0322024 A1) as applied to claims 1 and 15 above, and further in view of He et al. (US 2020/0037343 A1).

Miao and Cheng et al. disclose the claimed limitations as described in paragraph 6 above. Miao and Cheng et al. do not expressly disclose the following features: regarding claim 10, wherein the first set of resources and the second set of resources are from separate resource pools; regarding claim 25, wherein the first set of resources and the second set of resources are from separate resource pools.
He et al. disclose a method and apparatus for network controlled resource allocation with the following features: regarding claim 10, wherein the first set of resources and the second set of resources are from separate resource pools (Fig. 19, illustrates an example CSI/SRS resource according to embodiments of the present disclosure, see teachings in [0279] summarized as “SCIs in one resource pool can schedule PSCCHs in different resource pools other than the SCI resource pool, as SCI in one resource pool schedules a PSSCH in another resource pool the UE only needs to monitor the resource pool where the SCI resides”); regarding claim 25, wherein the first set of resources and the second set of resources are from separate resource pools (Fig. 19, illustrates an example CSI/SRS resource according to embodiments of the present disclosure, see teachings in [0279] summarized as “SCIs in one resource pool can schedule PSCCHs in different resource pools other than the SCI resource pool, as SCI in one resource pool schedules a PSSCH in another resource pool the UE only needs to monitor the resource pool where the SCI resides”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miao with Cheng et al. by using the features as taught by He et al. in order to provide a more effective and efficient system that is capable of providing first set of resources and the second set of resources from separate resource pools. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 11-12 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2021/0297199 A1) in view of Cheng et al. (US 2020/0322024 A1) as applied to claims 1 and 15 above, and further in view of Huang et al. (US 2021/0007096 A1).

Miao and Cheng et al. disclose the claimed limitations as described in paragraph 6 above. Miao and Cheng et al. do not expressly disclose the following features: regarding claim 11, wherein the sidelink control information indicates a third set of resources for a third data transmission from the second UE in response to the first data transmission; regarding claim 12, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission for simultaneous transmission; regarding claim 26, wherein the sidelink control information indicates a third set of resources for a third data transmission from the second UE in response to the first data transmission; regarding claim 27, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission for simultaneous transmission.
Huang et al. disclose a method and apparatus for indicating time gap for device-to-device communication with the following features: regarding claim 11, wherein the sidelink control information indicates a third set of resources for a third data transmission from the second UE in response to the first data transmission (Fig. 11,  a diagram according to one exemplary embodiment, see teachings in [375-0376] summarized as “first UE transmits a first SCI in the slot tn and indicate a first number of reserved resource, and first UE could transmit a second SCI in slot t.n+k and the second SCI could indicate a second number of reserved resource, and the reserved resource in the third slot indicated by the first SCI is aligned with the reserved resource indicated by the second SCI”); regarding claim 12, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission for simultaneous transmission (Fig. 11,  a diagram according to one exemplary embodiment, see teachings in [375-0376] summarized as “second and third transmissions may be occurred on two consecutive/adjacent slot containing the reserved resource”); regarding claim 26, wherein the sidelink control information indicates a third set of resources for a third data transmission from the second UE in response to the first data transmission (Fig. 11,  a diagram according to one exemplary embodiment, see teachings in [375-0376] summarized as “first UE transmits a first SCI in the slot tn and indicate a first number of reserved resource, and first UE could transmit a second SCI in slot t.n+k and the second SCI could indicate a second number of reserved resource, and the reserved resource in the third slot indicated by the first SCI is aligned with the reserved resource indicated by the second SCI”); regarding claim 27, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission for simultaneous transmission (Fig. 11,  a diagram according to one exemplary embodiment, see teachings in [375-0376] summarized as “second and third transmissions may be occurred on two consecutive/adjacent slot containing the reserved resource”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miao with Cheng et al. by using the features as taught by Huang et al. in order to provide a more effective and efficient system that is capable of indicating with the SCI a third set of resources for a third data transmission simultaneously. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2021/0297199 A1) in view of Cheng et al. (US 2020/0322024 A1) and Huang et al. (US 2021/0007096 A1) as applied to claims 1 and 15 above, and further in view of Kung et al. (US 2020/0389257 A1).

Miao, Cheng et al. and Huang et al. disclose the claimed limitations as described in paragraphs 6 and 10 above. Miao, Cheng et al. and Huang et al. do not expressly disclose the following features: regarding claim 13, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission with a timing offset; regarding claim 28, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission with a timing offset.
Kung et al. disclose a method and apparatus for handling feedback resource for groupcast in sidelink with the following features: regarding claim 13, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission with a timing offset (Fig. 15, a diagram according to one exemplary embodiment, see teachings in [0055 & 0292] summarized as “UE2 could transmit a second message associated with sidelink feedback resources to UE1 and UE3, and UE3 could transmit a third message associated with sidelink feedback resources, and transmission may has time offset”); regarding claim 28, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission with a timing offset (Fig. 15, a diagram according to one exemplary embodiment, see teachings in [0055 & 0292] summarized as “UE2 could transmit a second message associated with sidelink feedback resources to UE1 and UE3, and UE3 could transmit a third message associated with sidelink feedback resources, and transmission may has time offset”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miao with Cheng et al. and Huang et al. by using the features as taught by Kung et al. in order to provide a more effective and efficient system that is capable of transmitting second and third data transmission with second and third source respectively. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2021/0297199 A1) in view of Cheng et al. (US 2020/0322024 A1) as applied to claim 1 above, and further in view of Gulati et al. (US 2018/0063816 A1).

Miao and Cheng et al. disclose the claimed limitations as described in paragraph 6 above. Miao and Cheng et al. do not expressly disclose the following features: regarding claim 14, further comprising: validating the second reservation of the second set of resources for the second data transmission by attempting to detect the second data transmission.
Gulati et al. disclose a method for identifying a candidate set of resources for data transmission with the following features: regarding claim 14, further comprising: validating the second reservation of the second set of resources for the second data transmission by attempting to detect the second data transmission (Fig. 4, illustrates an example of a process flow that supports autonomous resource selection for multiple transmissions in D2D communication in accordance with various aspects of the present disclosure, see teachings in [0006, 0029 & 0044] summarized as “UE may identify a second resource for a second transmission of the D2D transmission wherein the second transmission may be transmitted to enhance the likelihood that receiving UE successfully receive the transmission and to validate the second reservation”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miao with Cheng et al. by using the features as taught by Gulati et al. in order to provide a more effective and efficient system that is capable of validating the second reservation of the second set of resources for the second data transmission. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2021/0297199 A1) in view of Cheng et al. (US 2020/0322024 A1) as applied to claims 1 and 15 above, and further in view of Martin et al. (US 2018/0324823 A1).

Miao and Cheng et al. disclose the claimed limitations as described in paragraph 6 above. Miao and Cheng et al. do not expressly disclose the following features: regarding claim 16, further comprising: reserving autonomously at the first UE the first set of resources and the second set of resources; regarding claim 17, further comprising: receiving a grant from a base station indicating the first set of resources; and reserving autonomously at the first UE the second set of resources.
Martin et al. disclose a method of transmitting data from a first communications terminal to a second communications terminals with the following features: regarding claim 16, further comprising: reserving autonomously at the first UE the first set of resources and the second set of resources (Fig. 15, illustrates an example method of allocating resources at an infrastructure unit in the absence of a resource allocation request from the terminal, see teachings in [0083 & 0104] summarized as “UE autonomous resource selection is characterized by the UE being arranged autonomously to select resources from resource pools and in which to transmit sidelink control information and data transmission”); regarding claim 17, further comprising: receiving a grant from a base station indicating the first set of resources; and reserving autonomously at the first UE the second set of resources (Fig. 15, illustrates an example method of allocating resources at an infrastructure unit in the absence of a resource allocation request from the terminal, see teachings in [0083 & 0104] summarized as “UE autonomous resource selection is characterized by the UE being arranged autonomously to select resources from resource pools and the resource allocation also includes of getting resource grant from an eNB to a UE in this way the resource grant from the eNB indicating the first resource and the UE autonomous resource selection is the second resource at the UE”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miao with Cheng et al. by using the features as taught by Martin et al. in order to provide a more effective and efficient system that is capable of reserving autonomously at the first UE the first set of resources and the second set of resources and receiving grant from base station for first resource and autonomous reservation for second resource. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 2 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        7/12/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473